NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            27-SEP-2022
                                            07:49 AM
                                            Dkt. 30 ODSD




                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

     PHILLIP LACY; CECILIA VESSEL, Plaintiffs-Appellees, v.
      JACOB A. DOWD; MELANIE Y. DOWD, Defendants-Appellants


      APPEAL FROM THE DISTRICT COURT OF THE SECOND CIRCUIT
                         WAILUKU DIVISON
                   (CASE NO. 2DRC-XX-XXXXXXX)


                      ORDER DISMISSING APPEAL
        (By: Ginoza, Chief Judge, Nakasone and Chan, JJ.)
          Upon review of the record, it appears that:
          (1) The statement of jurisdiction and opening brief
were due on or before May 23, 2022, and June 20, 2022,
respectively;
          (2) Defendants-Appellants Jacob A. Dowd and Melanie Y.
Dowd (collectively, the Dowds) failed to file either document, or
request an extension of time;
          (3) On June 22, 2022, the appellate clerk entered a
default notice informing the Dowds that the time for filing the
statement of jurisdiction and opening brief had expired, the
matter would be called to the court's attention on July 5, 2022,
for appropriate action, which could include dismissal of the
appeal, under Hawai#i Rules of Appellate Procedure Rules 12.1(e)
and 30, and the Dowds could request relief from default by
motion; and
          (4) The Dowds have not taken any further action in this
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

appeal.
             Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
             DATED:   Honolulu, Hawai#i, September 27, 2022.

                                        /s/ Lisa M. Ginoza
                                        Chief Judge

                                        /s/ Karen T. Nakasone
                                        Associate Judge

                                        /s/ Derrick H.M. Chan
                                        Associate Judge




                                    2